Citation Nr: 9933411	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-31 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for recurrent major 
depressive disorder and  post-traumatic stress disorder 
(PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which denied the veteran's claim 
for an increased rating in excess of 50 percent for his 
service connected psychiatric disability.  During the course 
of appeal a March 1997 rating decision assigned the service-
connected psychiatric disability a 70 percent evaluation, 
effective from February 3, 1994.  The veteran continues his 
appeal as to the assigned evaluation, and the case has since 
been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the present appeal has been obtained.

2.  The service-connected psychiatric disability is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for recurrent major 
depressive disorder and  post-traumatic stress disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.125, 4.130, Diagnostic Codes 9411, 9434 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion pertaining 
to mental disorders, to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. §§ 
4.125 to 4.130.  The changes included redesignation of § 
4.132 as § 4.130 and the revision of the newly redesignated § 
4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R.

Under the general rating formula for mental disorders that 
became effective November 7, 1996, (new criteria), a 100 
evaluation is assigned when a mental disorder results in 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  A 
70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 
9411, 9434, effective November 7, 1996.

Under the general rating formula for mental disorders prior 
to November 7, 1996, (old criteria), a 100 percent evaluation 
was assigned for psychoneurotic disorders when there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the attitudes of all contacts except 
the most intimate so adversely affected as to result in 
virtual isolation in the community; or when the veteran is 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is assigned when the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Codes 9405, 9411, 
prior to November 7, 1996.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet.App. 308, 312-13 (1991).

The Board has reviewed the evidence of record for the 
veteran's service-connected recurrent major depressive 
disorder and PTSD.  In light of the reasoning set forth below 
and resolving reasonable doubt in the veteran's favor, the 
Board is of the opinion that a disability evaluation of 100 
percent is warranted.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9434.

The recent record includes VA medical records from June 1993, 
including for psychiatric treatment.

The record shows that during a September 1994 VA examination, 
the veteran reported that his recurrent major depressive 
disorder and PTSD symptoms had caused him to have problems 
with sleeping, although with medication he was doing better.  
He stated that he had lost interest in things and that he 
felt guilt feelings related to service.  He complained that 
he had a poor energy level, and some trouble concentrating.  
He reported no history of suicidal ideation; but recently he 
had thought about it, without having any plan.  He reported 
having symptoms of PTSD, including recurrent nightmares once 
per month, and sometimes two to three nights in succession.  
He reported having intense psychological distress when 
exposed to people talking about the war.  He had persistent 
symptoms of increased arousal, including difficulty 
concentrating and hypervigilence.  He reported getting night 
sweats after nightmares and had a severe sense of anxiety 
when reminded of his experience in WWII.  He reported that he 
developed patterns of avoiding stimuli or situations that 
precipitate these reactions.  He reported periods of time 
when he blanked out.  He had a restricted range of affect in 
personal relationships, as demonstrated by conflicts with 
family members.  He denied manic symptoms.  The report noted 
that a psychotic review of symptoms was negative, with 
exception of some paranoid ideation related to a falling out 
with his son.  The report noted past hospitalization for 
psychiatric reasons during service, but not since.  He takes 
medication for his psychiatric disability.  

The September 1994 examination report noted that on 
examination the veteran was alert and oriented to person, 
place and time. He maintained good eye contact, and his 
speech was normal in rhythm and speed.  He was cooperative, 
and the veteran described his mood as average.  His affect 
was slightly depressed.  He demonstrated normal psychomotor 
activity.  His thought content revealed no suicidal, 
homicidal or paranoid ideations or delusions.  His thought 
processes were logical, coherent and cohesive.  There was no 
evidence of auditory or visual hallucinations.  His insight 
and judgment appeared fair to good.  The assessment was that 
the veteran's symptoms met the DSM-IIIR criteria for major 
depressive episode, recurrent, as well as PTSD.  It was clear 
that the veteran experienced symptoms, although mild, of 
PTSD.  The examiner noted that the veteran had some 
restriction of daily activities in the past, which were 
severe now, secondary to physical limitations.  He had some 
restrictions of his interests and difficulty relating with 
others.   

The report of an August 1996 VA examination shows that the 
veteran reported that his mood and anxiety worsened whenever 
things went wrong.  He reported that his mood and anxiety had 
worsened in the last one or two years as a result of 
worsening physical health problems.  He reported having 
periodic depression, lasting up to two months recently.  He 
had periods of milder depression more frequently.  During the 
past Spring his mood and anxiety worsened.  He described 
symptoms including crowd avoidance; initial insomnia, low 
energy; feelings of hopelessness, helplessness and guilt; 
periodic suicidal ideation; lost interest in activities; and 
decreased libido.  He described his relationship with his 
wife as only fair.  The veteran reported that his depression 
symptoms had worsened over the past five or six years.  He 
denied any psychotic symptoms, including auditory or visual 
hallucinations, thought broadcasting and thought control.  He 
startled easily and woke to noises at night.  He had frequent 
thoughts of World War II, and up until three years before had 
a history of intermittent nightmares.  He had guilt 
concerning the war, and occasionally had flashbacks of losing 
buddies when he hears noises reminding him of the war.  He 
denied having any overt panic or loss of temper. 

On examination, during the interview the veteran was quite 
anxious and apologetic, and his eye contact was fair to poor.  
He had mild psychomotor agitation.  His speech was at a 
regular rate, rhythm and tone.  His mood was anxious, and he 
described it as average.  His affect was labile, and he 
frequently broke into tears while talking about the war.  His 
thought processes were logical and goal directed.  His 
thought content was significant for ruminations but no 
suicidal or homicidal ideation and no evidence for psychotic 
symptoms.  His insight was fair, and his judgment was good.  
His cognition was functionally intact.  He was alert and 
oriented as to person, place and time.  The report noted no 
abnormal findings regarding memory or serial 7's, and his 
abstract thinking was intact.  The impression was that the 
veteran met the criteria for recurrent major depressive 
episodes as well as dysthymia.  He also had symptoms of PTSD.  
His depressive symptoms were associated with a significant 
amount of anxiety.  The report noted that the symptoms had 
worsened in the last five years, as reported by the veteran; 
and that according to his records, he had been doing worse 
over the last year.  His mood symptoms had caused a decrease 
in social interactions, and difficulty enjoying himself.  The 
report indicated that the veteran had significant 
difficulties in his marriage due to his mood symptoms.        

The August 1996 VA examination report contains diagnoses 
including on Axis I, recurrent major depressive episodes and 
dysthymia, both associated with anxiety.  On Axis IV the 
examiner noted that the appellant had experienced marital 
conflict, financial stress, and conflict with his son.  The 
Global Assessment of Functioning (GAF) score was 55, 
presently and in the past. 

During a December 1997 VA examination the veteran reported 
symptoms similar to those previously described in the 
examinations discussed above.  He described his mood as 
"down."  He endorsed symptoms of middle insomnia; 
anhedonia; diminished energy; guilt feelings; feelings of 
hopelessness, helplessness and worthlessness; diminished 
motivation; and passive thoughts about death, without 
specific suicidal ideation, intent or plan.  He denied having 
symptoms of irritability or mood swings, and he denied 
psychotic symptoms.  A manic review of symptoms was negative.  
He reported that his depression had been ongoing for years, 
and had contributed to restricted daily activities and 
impaired quality of life.  He stated that some PTSD related 
symptoms had diminished.  He did have hyperarousal symptoms 
including insomnia, restlessness and difficulties with 
concentration.  He became quite saddened and anxious when 
thinking about the war.  On examination, the report made 
findings consistent and similar with the previous VA 
examinations discussed above.  The assessment was that the 
veteran's symptoms continued to meet the criteria for a major 
depressive disorder, recurrent, of moderate severity; and may 
also meet the criteria for PTSD.  His symptoms appeared to be 
ongoing and contributing to his overall functional 
impairment.  The report noted that he presented with 
anhedonia, limited daily activities and active depressive 
symptomatology.  His overall functional impairment involved 
both mental and physical illness, and his depression appeared 
to have been exacerbated consistent with his failing health.  

The December 1997 VA examination report contains diagnoses 
including on Axis I, recurrent major depressive episodes 
moderate in severity; and rule out PTSD.  On Axis IV the 
examiner noted that psychosocial stressors included multiple 
medical problems and physical disability, and his wife's 
illness.  The Global Assessment of Functioning (GAF) score 
was 55.

In a January 1998 addendum to the December 1997 VA 
examination report, the examiner noted that the veteran's 
depression appeared to be a minor contribution to his 
vocational limitations; and that the veteran's multiple 
medical problems appeared to be the primary cause.  The 
examiner noted that the veteran had retired due to 
progressive medical disability, and opined that physical 
problems had been a contributor to the depression.  

In a February 1998 private statement from Thomas L. 
Richardson, M.D., he reported that the veteran had been his 
patient for fifteen years, with severe problems with PTSD 
since service.  Dr. Richardson opined that after reviewing 
the veteran's medical records since that time, that the 
veteran was totally disabled since at least 1980 due to PTSD.  
Dr. Richardson felt that the vast majority of the veteran's 
disability was due to the PTSD, although since then the 
veteran had developed physical ailments as well.

A February 1998 lay statement from a prospective employer 
attested that the veteran was unable to work due to his 
service connected and physical disability.

During an April 1999 VA examination the veteran reported that 
he was doing better.  He presently felt somewhat bad due to 
increased physical symptoms of arthritis.  The report 
indicated that his interests only included attending senior 
citizens' meals at noon on week days with his wife.  He 
becomes restless and cannot sit long.   He described feelings 
of guilt and limited energy, but reported that his 
concentration was fairly good.  He denied feelings of 
significant helplessness, hopelessness or worthlessness, but 
said he did have days when he did feel these symptoms.  He 
denied suicidal or homicidal ideations; manic symptoms; or 
significant obsessiveness or anxious episodes.  He described 
having a lot of worries about the future.  He denied any 
psychotic features.  The report noted that based on the 
record, it was clear that the veteran had a history of a 
clear diagnosis of PTSD with re-experiencing phenomenon, as 
well as hypervigilence and symptoms due to increased 
adrenergic discharge.  He reported chronic symptoms meeting 
the criteria for PTSD, including withdrawn behaviors, 
avoidance, hypervigilence, episodic nightmares, flashbacks, 
intrusive memories, survivor's guilt and panic attacks that 
have been gradually getting better.  It was clear to the 
examiner, however, that the veteran had an underlying sense 
of anxiety, shame and guilt since service.  The veteran 
reported having nightmares up to two times per month or more, 
as well as intrusive memories one or two times weekly.  He 
also had hypervigilence and increased startle as well as 
underlying and consistent worry, fear, anxiety and withdrawal 
from social situations.  The report noted that the veteran 
continued to take medication for his psychiatric disability.

On examination, the veteran was alert and oriented to person, 
place and time.  He maintained fair to good eye contact and 
his speech was normal in tone, rhythm and speed.  He was 
cooperative, and described his mood as "fair."  His affect 
was congruent and appropriate.  He became quite tearful 
frequently when discussing his military service, his 
relationship with his son, and his guilt over his physical 
condition and financial difficulties.  He demonstrated normal 
psychomotor activity.  His thought process was logical, 
coherent, cohesive and goal directed.  No suicidal or 
homicidal ideations, or paranoia  or delusions were noted.  
No evidence was seen of perceptual abnormalities.  His 
insight and judgment appeared good.  The report indicated 
that his cognitive functioning was intact.  His thinking was 
abstract.  The assessment was that his symptoms met the 
criteria for recurrent major depressive disorder, currently 
in partial remission; as well as PTSD, currently in partial 
remission.  These two were considered intermingled and to 
have caused a restriction of activities, constriction of his 
interest, and difficulty at times relating to others.  He 
evidenced withdrawal and social avoidance, and continued to 
have some symptoms of PTSD.  His war experiences were noted 
to have significantly affected his ability to handle life and 
its challenges.  The examiner did not agree with an opinion 
that the veteran had been totally disabled due to the PTSD or 
depression; but indicated that he had limited ability to 
cope.  The examiner opined that the veteran was employable, 
but was also a man suffering in his life; and that he had 
depression and PTSD and had suffered a great deal because of 
his psychiatric illness throughout his life.  

The April 1999 VA examination report contains diagnoses 
including on Axis I, PTSD in partial remission, recurrent 
major depressive disorder in partial remission. On Axis IV 
the examiner noted that stress was currently moderate to 
severe at times, including his and his wife's recurrent 
physical disabilities as well as memories of his war 
experience, and his son's lack of support.  The Global 
Assessment of Functioning (GAF) score was 50-55, current; 
highest in the past year, 55-60.

After a careful review of the record, and after resolving 
reasonable doubt in the veteran's favor, it is the judgment 
of the Board that the record supports a 100 percent 
evaluation for his service-connected recurrent major 
depressive disorder and PTSD.  In this regard, the Board has 
taken careful note of the fact that the veteran's recurrent 
major depressive disorder and PTSD has been diagnosed to 
include severe symptoms.  The Board notes that the veteran 
has been service-connected for a psychiatric disorder since 
service at a rather high evaluation of 50 percent, and the 
evidence shows that his symptomatology has dramatically 
increased in severity in recent years.  Additionally, a 
global assessment of functioning score has been assigned, and 
clinical opinions given, which strongly suggest that the 
veteran is unable to work due to his service-connected 
psychiatric disability.  Even though the most recent VA 
examiner opined that the veteran was not unable to work due 
to his psychiatric disability, his private treating physician 
of the last fifteen years opined that the veteran was totally 
disabled since at least 1980 due to his PTSD.  The report of 
the most recent examination indicates that he suffers from 
numerous symptoms related to his service-connected 
psychiatric disability, which since service has impaired his 
daily functioning and caused great suffering throughout his 
life.  The record indicates that he withdraws from people and 
social situations; and his relationship with his family is 
poor.  He is a man who is suffering in his life and has a 
limited ability to cope with his everyday problems.

Examiners have indicated, as does the veteran, that the 
veteran's recurrent major depressive disorder and post-
traumatic stress disorder has progressed and become more 
acute in recent years.  The Board finds that on review of the 
entire record, this symptomatology is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.  Therefore, after reviewing the total 
clinical record and resolving any remaining reasonable doubt 
in the appellant's favor, a 100 percent evaluation is 
assigned.


ORDER

A 100 percent rating for recurrent major depressive disorder 
and post-traumatic stress disorder, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

